DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 8 March 2022 has been entered.

Claim Objections
Claim 16 is objected to because of the following informalities:  the dash in the last clause should be removed.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the underscore in the last clause should be removed (“the_detector”).  Appropriate correction is required.

Claims 18-19 is objected to because of the following informalities:  in the last line, “the said one cassette storage position” should remove either “the” or “said” but not both.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 20 recite the limitation "detection area" in multiple lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5-10, 12-13, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger et al. (US 2002/0099470) in view of Bonora et al. (US 6,579,052) (“Bonora”) and Shatas (US 5783834). Zinger discloses:
Claim 1: a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); and a cassette handler (FIG. 8, 32) configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm (31; paragraph [0050], FIG. 3/8);
Claim 2: wherein the cassette handler arm is provided with a gripper constructed and arranged to be moveable in a first direction underneath a wafer cassette at a cassette storage position to pick up the cassette (FIG. 8; 302/etc.; paragraph [0048], lifting the cassette in the direction);
Claim 7: wherein the gripper has a triangular shape with one of its corners extending in the direction (FIG. 8; upper corner extends up);
Claim 8: wherein the cassette handler is provided with an elevator mechanism (35) configured to reach wafer cassettes placed on cassette storage positions at different vertical heights within the cassette handling space;
Claim 9: wherein the elevator mechanism of the cassette handler is arranged on or adjacent a wall of the cassette handling space (FIG. 1);
Claim 10: wherein the cassette storage is configured to store at least 20 wafer cassettes (4 positions at 8 in FIG. 3, 7 positions in FIG. 1 equals 28 positions, or more than 20); 
Claim 12: wherein the wafer cassettes are embodied as Front Opening Unified Pods (FOUP's; “FOUP cassette 212”);
Claim 13: further comprising at least one cassette in-out port provided in a wall bounding the cassette handling space, wherein the cassette handling mechanism is configured to additionally transfer wafer cassettes to and from the at least one cassette in-out port (in-out ports shown as rectangles in FIG. 1; FIG. 3);
Claim 17: wherein the cassette storage is provided with a rotatable cassette storage carrousel having at least a part of the cassette storage positions (at 8 in FIG. 3);
Claim 20: wherein the assembly further comprises: at least one cassette load/retrieve position associated with at least one wafer transfer position in front of at least one wafer transfer opening provided in a wall bounding the cassette handling space; and, at least one cassette in-out port provided in the wall (FIG. 3; at least one cassette load/retrieve position/wall/at least one cassette in-out port shown in FIG. 1);
Claim 22: a cassette handling space constructed and arranged to handle wafer cassettes for storing wafers, the space comprising: a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); and a cassette handler (FIG. 8, 32) configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm (31; paragraph [0050], FIG. 3/8);
Claim 23: a cassette handling space constructed and arranged to handle wafer cassettes for storing wafers, the space comprising: a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); and a cassette handler (FIG. 8, 32) configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm;
Claim 24: wherein the cassette handler arm is provided with a gripper constructed and arranged to be moveable underneath a wafer cassette at said one cassette storage position to pick up the cassette (FIG. 8; 302/etc.; paragraph [0048], lifting the cassette in the direction).

Zinger does not directly show:
Claim 1: wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from, and the detector is positioned to transmit signals in a direction of, one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
Claim 5: wherein the detector is mounted near an edge of the gripper;
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper;
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 20: the cassette handler is constructed and arranged to move the detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port;
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position;
Claim 22: wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein the detector is mounted on the central, longitudinal axis of the gripper, wherein the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis;
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position;
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper, and wherein the detector further detects an orientation of the cassette when present in said one cassette storage position.

Bonora shows a similar device having:
Claim 1: wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from … one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position (column 24, lines 20-23);
wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position (column 24, lines 20-23);
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position (column 24, lines 20-23);
Claim 20: the cassette handler is constructed and arranged to move the detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port (column 24, lines 20-23);
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position (an orientation for picking up cassette);
Claim 22: wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis (column 24, lines 20-23);
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position (column 24, lines 20-23);
Claim 24: wherein the detector further detects an orientation of the cassette when present in said one cassette storage position (an orientation for picking up cassette);
for the purpose of sensing the position of the FOUP as the cassette handler moves to ensure the  FOUP is properly positioned for maximum handing efficiency (column 24, lines 16-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger as taught by Bonora and include Bonora’s similar device having:
Claim 1: wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from … one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 20: the cassette handler is constructed and arranged to move the detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port;
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position;
Claim 22: wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein the detector is mounted on the central, longitudinal axis of the gripper, wherein the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis;
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position;
Claim 24: wherein the detector further detects an orientation of the cassette when present in said one cassette storage position;
for the purpose of sensing the position of the FOUP as the cassette handler moves to ensure the  FOUP is properly positioned for maximum handing efficiency.

Shatas shows a similar device having:
Claim 1: the detector (52) is positioned to transmit signals in a direction of one of the plurality of cassette storage positions (Shatas’s disclosure is for detecting an object; Bonora discloses the signals, and Shatas discloses specific detector structure for said signals; Shatas detects wafers, primary ref. Zinger detects cassettes in the same field of endeavor);
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper (FIG. 3A/3B);
Claim 5: wherein the detector is mounted near an edge of the gripper (FIG. 3A/3B);
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper (FIG. 3A/3B/4);
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position (column 5, lines 47-49);
Claim 22: wherein the detector is mounted on the central, longitudinal axis of the gripper (FIG. 3A/3B; Shatas’s disclosure is for detecting an object; Bonora discloses the signals, and Shatas discloses specific detector structure for said signals; Shatas detects wafers, primary ref. Zinger detects cassettes in the same field of endeavor);
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper (FIG. 3A/3B);
for the purpose of efficiently identifying the position of the cassette without user intervention to correctly transfer a cassette. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger and Bonora as taught by Shatas and include Shatas’s similar device having:
Claim 1: the detector is positioned to transmit signals in a direction of one of the plurality of cassette storage positions;
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
Claim 5: wherein the detector is mounted near an edge of the gripper;
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper;
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 22: wherein the detector is mounted on the central, longitudinal axis of the gripper;
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
for the purpose of efficiently identifying the position of the cassette without user intervention to correctly transfer a cassette.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Bonora, Shatas, and Suzuki (US 2019/0019707). Zinger discloses all the limitations of the claims as discussed above.
Zinger does not directly show:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes.
Suzuki shows a similar device having:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes (at 4; Suzuki suggests storing wafer cassettes in grid with a large number of spaces, at least 4 x 10 spaces);
for the purpose of decreasing processing time of wafers in the wafer cassettes due to more available cassettes to increase efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger, Bonora, and Shatas as taught by Suzuki and include Suzuki’s similar device having:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes;
for the purpose of decreasing processing time of wafers in the wafer cassettes due to more available cassettes to increase efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Bonora, Shatas, and Aburatani (US 8,814,488). Zinger discloses all the limitations of the claims as discussed above; and
Claim 16: at least one wafer transfer position in front of at least one wafer transfer opening provided in a wall bounding the cassette handling space, wherein the cassette handling mechanism is configured to additionally transfer wafer cassettes to and from at least one cassette load/retrieve position associated with the at least one wafer transfer position (FIG. 3).
Zinger does not directly show:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position (42; column 6, lines 24-27 (etc.); FIG. 1 (etc.)).
Aburatani shows a similar device having:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position;
for the purpose of providing a simple structure for removing the cassette door for efficient cassette door removal (column 2, lines 1-3 and 32-35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger, Bonora, and Shatas as taught by Aburatani and include Aburatani’s similar device having:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position;
for the purpose of providing a simple structure for removing the cassette door for efficient cassette door removal.

Response to Arguments
Applicant’s arguments, see pp. 9-12, filed 8 March 2022, with respect to the rejection(s) of claim(s) 1-10, 12-15, 17, and 20 under Zinger have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zinger, Bonora, Shatas, et al.
It is noted that on p. 12, there was no substantial argument re. Bonora or any of the other 103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652